JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00959-CV

                             JOSHUA JUMBO, Appellant

                                          V.

                        RITTENHOUSE SRO LTD., Appellee

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                    1054776).



      Appellant, Joshua Jumbo, has neither established indigence nor paid, or made
arrangements to pay, all the required fees. After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.             It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.
Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, Joshua Jumbo, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015. Per curiam opinion delivered by panel consisting of
Chief Justice Radack and Justices Brown and Lloyd.